Case 1:20-cv-01646-RGA-JLH Document 25-1 Filed 03/19/21 Page 1 of 1 PageID #: 3219




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  RAVGEN, INC.,                                     )
                       Plaintiff,                   )
                                                    )   C.A. No.: 20-1646-RGA-JLH
         v.                                         )
                                                    )
  ARIOSA DIAGNOSTICS, INC.,                         )
  ROCHE SEQUENCING SOLUTIONS, INC.,                 )
  ROCHE MOLECULAR SYSTEMS, INC., and                )
  FOUNDATION MEDICINE, INC.,                        )
                                                    )
                       Defendants.                  )

                                     [PROPOSED] ORDER

         IT IS HEREBY ORDERED this _______ day of _______, 2021, that Foundation

  Medicine, Inc.’s Motion to Dismiss Plaintiff’s Willful Infringement and Induced Infringement

  Claims for failure to state a claim is GRANTED WITH PREJUDICE. Plaintiff’s Willful

  Infringement and Induced Infringement Claims against Foundation Medicine, Inc. are dismissed

  with prejudice.


                                                   ____________________________________
                                                   The Honorable Jennifer L. Hall
                                                   United States Magistrate Judge
